Case 3:14-mj-00049-CMK Document5 Filed 04/21/21 Page 1 of 1

UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA oe
VS. CASE/CITATION No.C AUG IEBDMCO} tH

 

 

 

 

 

 

Wike k. Na wer ORDER TO PAY
SOCIAK SECURITY #:
DATE OF BIRTH =
DRIVER'S LICENSE #: Ss
ADDRESS: oe
os
CITY STATE ZIP CODE —™~

| UNDERSTAND THAT IF | MOVE PRIOR TO PAYING ANY FINE, RESTITUTION, OR PENALTY
ASSESSMENT IN THIS CASE, | MUST NOTIFY THE ATTORNEY GENERAL OF THE UNITED STATES
IN WRITING WITHIN SIXTY (60) DAYS OF ANY CHANGE IN MY RESIDENCE ADDRESS OR MAILING
ADDRESS. FAILURE TO PAY COULD RESULT IN A WARRANT BEING ISSUED OR AN ABSTRACT
AGAINST MY DRIVER'S LICENSE OR VEHICLE BEING ISSUED.

| CERTIFY THAT ALL OF THE ABOVE ener es TRUE AND CORRECT.

pate: LO-Al-po/

 

DEFENDANT'S SIGNATURE

 

YOU ARE HEREBY ORDERED TO PAY/COMPLY THE FOLLOWING:
—OO tee

% Fine: $ Ss and a penalty assessment of $ ae a fora TOTAL
AMOUNT OF: i 4 OR — (orate iw it Si at payments of $ WOO. per
month, commencing. t&-|-|G and due on the of each month until paid in
full.

(_) Restitution:

( } Community Service with fees not to exceed $
completed by

 

 

 

 

 

PAYMENTS must be made by CHECK or MONEY ORDER, payable to: Clerk, USDC and mailed to
(circle one):

CENTRAL veusmens cust “GEERRESSEC SCEERK-USDE
Po Box-7esae “7 | “3 b> -2580-FOCARE-ST-RMSI501 SUTFSTREET STE=2=200

— SACRAMENT OPGA-85814.2322
Plrila ol hra PA IG

Your check or mohey ordel must ialicete iE name and case/citation number shown above to ensure
your account is credited for payment received.

Date: | (ie ek (= le} iz eo
S. MAGISTRATE JUDGE

Clerk's Office

      

 

FPL-PET EDCA-3
